Exhibit 10.16
AMENDMENT #3
TO TRANSITION SERVICES AGREEMENT
THIS AMENDMENT #3 TO THE TRANSITION SERVICES AGREEMENT (the “Amendment”) is
effective as of November 24, 2008 (the “Effective Date”), by and among
Travelport Inc. (“Travelport”) and Orbitz Worldwide, Inc. (“Orbitz”).
     WHEREAS, Travelport and Orbitz entered into a Transition Services Agreement
dated as of July 25, 2007 (the “TSA”) under which each Party and their
Subsidiaries agreed to provide certain Services to the other Party; and
     WHEREAS, Travelport and Orbitz have amended the TSA pursuant to a prior
amendment and now desire to amend the TSA as set forth below.
     NOW THEREFORE, in consideration of the mutual covenants contained herein,
the Parties, intending to be legally bound, hereby agree that the following
modifications are made to the TSA:

1.   The term with respect to each Service for maintenance and support of Oracle
application that is described in Section 6 (Applications Support) of Exhibit A-6
is hereby extended until June 30, 2009.   2.   The Parties acknowledge that a
critical component of the Orbitz Oracle implementation is the data migration and
associated services to be completed by KBACE Technologies Inc. (“KBACE”) as
described in Attachment A by June 30, 2009. Travelport is entering into a
Statement of Work with KBACE substantially in the form attached as Attachment A
hereto to contract for these services for the benefit of Orbitz. Accordingly,
the Parties agree that:

  (a)   Orbitz will reimburse Travelport for the costs that Travelport incurs
pursuant to the KBACE Statement of Work, provided such costs shall not exceed
$298,000 unless the parties otherwise mutually agree in writing.     (b)  
Travelport is not the Service Provider with respect to the services performed by
KBACE.     (c)   Travelport’s engagement of KBACE is subject to the limitations
of liability of the TSA, including Section 6.5. If Travelport is held liable to
Orbitz in relation to the KBACE services, the maximum liability of Travelport
relating to the services by KBACE is the amount recoverable by Travelport from
KBACE under the terms of the Statement of Work.

3.   Capitalized terms used herein and not otherwise defined shall have the
meanings ascribed to them in the TSA, the Separation Agreement, and the
schedules and exhibits thereto.   4.   Except as otherwise expressly provided
herein, all terms and conditions of the TSA shall continue in full force and
effect.   5.   This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, and all of which, when taken together,
shall constitute one and the same agreement.

IN WITNESS WHEREOF, the parties have executed this Amendment #3 to the
Transition Services Agreement to be effective as of the date first above
written.

     
Travelport Inc.
  Orbitz Worldwide, Inc.
 
   
By: /s/ William J. Murphy               
  By: /s/ Marsha Williams               
Name: William J. Murphy
  Name: Marsha Williams
Title: SVP & CTO
  Title: SVP & CFO
Date: 11/24/2008
  Date: 11-20-2008

